DETAILED ACTION
Claim(s) 1, 5-9 and 13-18 are presented for examination.
Claim(s) 1, 5-9 and 13-17 are amended.
Claim(s) 2-4 and 10-12 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 20th, 2022 has been entered.

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) CN201710057559.1 submitted on January 26th, 2017.

Response to Arguments
Applicant’s arguments, (see remarks pages 6-9 of 10) filed April 20th, 2022 with respect to rejection of claim(s) 1, 5-9 and 13-18 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US 2017/0047947 A1).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 9 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chavva et al. (US 10,341,078 B2) hereinafter “Chavva” in view of Zhu et al. (US 2015/0079981 A1) hereinafter “Zhu” and in further view of Hong et al. (US 2017/0047947 A1) hereinafter “Hong”.

Regarding Claims 1 and 9,
	Chavva discloses a network device [see fig. 2B, col. 9 lines 58-63, a base station “102”], comprising: 
	a processor [see fig. 2B, col. 9 lines 58-63, a processing unit “206b”]; and 
	a memory storing instructions [see fig. 2B, col. 9 lines 58-63, memory storing data] that when executed configure the processor [see fig. 2B, col. 9 lines 58-63, to be implemented by the processing unit “206b”] to perform an information encoding method [see fig(s). 11A/11B, col. 18 lines 1-49, for managing a PBCH using method(s) “1100 A/B”] comprising: 
	encoding a master information block (MIB) [see fig. 11A: Step “1102a”/ “1104a”, col. 18 lines 1-15, encode a master information block (MIB) in a first and/or second subframe] wherein the MIB comprises indication information [see col. 6 lines 35-37, the MIB information includes bandwidth and a system frame number (SFN)], and the information comprises a system information block (SIB) 1 [see col. 6 lines 16-32, the relevant information consisting essential system information (i.e. system information block “SIB1”)]; and 
	sending the encoded MIB [see fig. 11A: Step “1106a”, col. 18 lines 16-20, transmit one or more of the first subframe and the second subframe on the PBCH] to the terminal device [see fig. 2A, col. 9 lines 34-57, to the machine type communication (MTC) device “104a”].
	Chavva does not explicitly teach the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information”; and “wherein the indication information further comprises third indication information, and the third indication information is used to indicate configuration information corresponding to the decoding mode”.
	However Zhu discloses the indication information is used by a terminal device to determine a decoding mode for decoding first information [see fig. 3: Step “304”, pg. 5, ¶67 lines 1-8, the UE determines a status for receiving the system information and/or the system information updating indication; if the status is such that the UE cannot receive the system information and/or the system information updating indication, the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location];
	the first information comprises at least one of a system information block (SIB) 1 and system information SI information [see pg. 3, ¶44 lines 1-8, the system information includes a Master Information Block (MIB), a System Information Block 1 (SIB1) and the system information sent by other target cells]; and
	wherein the indication information comprises first indication information [see fig. 3: Step “303”, pg. 5, ¶61 lines 1-3, the serving base station indicates the UE to perform the enhanced reception mechanism of system information and/or system information updating indication], and the first indication information is used to indicate an encoding mode used for the first information [see fig. 3: Step “303”, pg. 5, ¶63 lines 10-15; ¶68 lines 1-11, the UE receives the broadcasted system information and/or system information updating indication transmitted by the serving base station at other locations except the fixed location according to its obtained information], and wherein the indication information comprises second indication information [see fig. 3: Step “305”, pg. 5, ¶70 lines 1-4, the serving base station indicates that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication], and the second indication information is used to indicate the decoding mode for decoding the first information [see fig. 3: Step(s) “303” / “304” / “305”, pgs. 4-6, ¶63 lines 10-15; ¶72 lines 1-10, when the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication (i.e. the first indication information), the serving base station sends the RRC signaling including the clear or indirect indication information (i.e. second indication information) to the UE including adding the information element in the RRC signaling or using the existing information element for indirect indication (i.e. an indication for decoding first information)]; and 
	wherein the indication information further comprises third indication information [see pg. 5, ¶69 lines 1-15, when the UE receives the relation between the system frame numbers of the current serving cell and neighboring cell, it obtains the current system frame number of the neighboring cell based on the configuration of the serving base station or voluntarily (i.e. third indication information)], and the third indication information is used to indicate configuration information corresponding to the decoding mode [see pg. 5, ¶69 lines 1-15, the configuration of the serving base station includes that the serving base station needs to clearly configure the cell identity of the neighboring cell corresponding to the relation of the system frame numbers and the measurement configuration information regarding the neighboring cell].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information” and “wherein the indication information further comprises third indication information, and the third indication information is used to indicate configuration information corresponding to the decoding mode” as taught by Zhu in the system of Chavva for solving the problem of a UE in an interfered area to receive a system message from a fixed location of a serving cell due to interference from a neighboring cell [see Zhu pg. 1, ¶6 lines 1-6].
	Although the combined system of Chavva and Zhu discloses encoding first indication information indicating an encoding mode, neither Chavva nor Zhu explicitly teach an encoding mode “between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode, and the encoding mode is” used for “encoding” the first information, wherein the indication information “further” comprises second indication information, and the second indication information is used to indicate the decoding mode “associated with the encoding mode indicated by the first indication information, and the decoding mode associated with the encoding mode is used” for decoding the first information.
	However Hong discloses an encoding mode between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode [see fig(s). 1 & 2: Step “100”, pg. 1, ¶2 lines 9-23; pg. 5, ¶58 lines 1-7, the rate-compatible polar encoder “14” performs rate-compatible polar encoding using parallel concatenated polar codes such as Low-Density Parity-Check (LDPC) codes], and the encoding mode is used for encoding the first information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, “k” information bits are encoded according to S1 to provide a first polar code (i.e., n1 coded bits in the form of a first polar code)], wherein the indication information further comprises second indication information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, the “k” information bits are also encoded according to S2 to provide a second polar code (i.e., n2 coded bits in the form of a second polar code)], and the second indication information is used to indicate the decoding mode associated with the encoding mode indicated by the first indication information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, these first and second polar codes are concatenated to provide a polar code of length n1 + n2], and the decoding mode associated with the encoding mode is used for decoding the first information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, this polar code is the n1 + n2 coded bits (i.e., the codeword) for code rate r2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an encoding mode “between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode, and the encoding mode is” used for “encoding” the first information, wherein the indication information “further” comprises second indication information, and the second indication information is used to indicate the decoding mode “associated with the encoding mode indicated by the first indication information, and the decoding mode associated with the encoding mode is used” for decoding the first information as taught by Hong in the combined system of Chavva and Zhu for providing an efficient decoding procedure using a second polar code [see Hong pg. 7, ¶67 lines 11-15].
	
Regarding Claim 17,
	Chavva discloses a network device [see fig. 2B, col. 9 lines 58-63, a base station “102”], comprising:
	a processor [see fig. 2B, col. 9 lines 58-63, including a processing unit “206b”];
	a memory [see fig. 2B, col. 9 lines 58-63, memory];
	a communications interface [see fig. 2B, col. 9 lines 58-63, a communication interface unit “202b”]; and 
	one or more programs stored in the memory [see fig. 2B, col. 9 lines 58-63, stored data within the memory], wherein the processor [see fig. 2B, col. 9 lines 58-63, the processing unit “206b”], the communications interface [see fig. 2B, col. 9 lines 58-63, the communication interface unit “202b”], and the memory are connected [see fig. 2B, col. 9 lines 58-63, connected via a bus to the memory], andPage 5 of 7Application No. 16/523,684Preliminary Amendment January 15, 2020Attorney Ref. HW744194wherein the processor invokes the one or more programs stored in the memory to implement [see fig. 2B, col. 9 lines 58-63, the processing unit “206b” executing steps from the stored data in the memory] a method [see fig(s). 11A/11B, col. 18 lines 1-49, for managing a PBCH using method(s) “1100 A/B”] comprising: 
	encoding a master information block (MIB) [see fig. 11A: Step “1102a”/ “1104a”, col. 18 lines 1-15, encode a master information block (MIB) in a first and/or second subframe], wherein the MIB comprises indication information [see col. 6 lines 35-37, the MIB information includes bandwidth and a system frame number (SFN)], and the information comprises a system information block (SIB) 1 [see col. 6 lines 16-32, the relevant information consisting essential system information (i.e. system information block “SIB1”)]; and 
	sending the encoded MIB [see fig. 11A: Step “1106a”, col. 18 lines 16-20, transmit one or more of the first subframe and the second subframe on the PBCH] to the terminal device [see fig. 2A, col. 9 lines 34-57, to the machine type communication (MTC) device “104a”].
	Chavva does not explicitly teach the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information”; and “wherein the indication information further comprises third indication information, and the third indication information is used to indicate configuration information corresponding to the decoding mode”.
	However Zhu discloses the indication information is used by a terminal device to determine a decoding mode for decoding first information [see fig. 3: Step “304”, pg. 5, ¶67 lines 1-8, the UE determines a status for receiving the system information and/or the system information updating indication; if the status is such that the UE cannot receive the system information and/or the system information updating indication, the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location];
	the first information comprises at least one of a system information block (SIB) 1 and system information SI information [see pg. 3, ¶44 lines 1-8, the system information includes a Master Information Block (MIB), a System Information Block 1 (SIB1) and the system information sent by other target cells]; and
	wherein the indication information comprises first indication information [see fig. 3: Step “303”, pg. 5, ¶61 lines 1-3, the serving base station indicates the UE to perform the enhanced reception mechanism of system information and/or system information updating indication], and the first indication information is used to indicate an encoding mode used for the first information [see fig. 3: Step “303”, pg. 5, ¶63 lines 10-15; ¶68 lines 1-11, the UE receives the broadcasted system information and/or system information updating indication transmitted by the serving base station at other locations except the fixed location according to its obtained information], and wherein the indication information comprises second indication information [see fig. 3: Step “305”, pg. 5, ¶70 lines 1-4, the serving base station indicates that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication], and the second indication information is used to indicate the decoding mode for decoding the first information [see fig. 3: Step(s) “303” / “304” / “305”, pgs. 4-6, ¶63 lines 10-15; ¶72 lines 1-10, when the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication (i.e. the first indication information), the serving base station sends the RRC signaling including the clear or indirect indication information (i.e. second indication information) to the UE including adding the information element in the RRC signaling or using the existing information element for indirect indication (i.e. an indication for decoding first information)]; and 
	wherein the indication information further comprises third indication information [see pg. 5, ¶69 lines 1-15, when the UE receives the relation between the system frame numbers of the current serving cell and neighboring cell, it obtains the current system frame number of the neighboring cell based on the configuration of the serving base station or voluntarily (i.e. third indication information)], and the third indication information is used to indicate configuration information corresponding to the decoding mode [see pg. 5, ¶69 lines 1-15, the configuration of the serving base station includes that the serving base station needs to clearly configure the cell identity of the neighboring cell corresponding to the relation of the system frame numbers and the measurement configuration information regarding the neighboring cell].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information” and “wherein the indication information further comprises third indication information, and the third indication information is used to indicate configuration information corresponding to the decoding mode” as taught by Zhu in the system of Chavva for solving the problem of a UE in an interfered area to receive a system message from a fixed location of a serving cell due to interference from a neighboring cell [see Zhu pg. 1, ¶6 lines 1-6].
	Although the combined system of Chavva and Zhu discloses encoding first indication information indicating an encoding mode, neither Chavva nor Zhu explicitly teach an encoding mode “between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode, and the encoding mode is” used for “encoding” the first information, wherein the indication information “further” comprises second indication information, and the second indication information is used to indicate the decoding mode “associated with the encoding mode indicated by the first indication information, and the decoding mode associated with the encoding mode is used” for decoding the first information.
	However Hong discloses an encoding mode between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode [see fig(s). 1 & 2: Step “100”, pg. 1, ¶2 lines 9-23; pg. 5, ¶58 lines 1-7, the rate-compatible polar encoder “14” performs rate-compatible polar encoding using parallel concatenated polar codes such as Low-Density Parity-Check (LDPC) codes], and the encoding mode is used for encoding the first information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, “k” information bits are encoded according to S1 to provide a first polar code (i.e., n1 coded bits in the form of a first polar code)], wherein the indication information further comprises second indication information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, the “k” information bits are also encoded according to S2 to provide a second polar code (i.e., n2 coded bits in the form of a second polar code)], and the second indication information is used to indicate the decoding mode associated with the encoding mode indicated by the first indication information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, these first and second polar codes are concatenated to provide a polar code of length n1 + n2], and the decoding mode associated with the encoding mode is used for decoding the first information [see fig(s). 1 & 2: Step “100”, pg. 5, ¶58 lines 14-21, this polar code is the n1 + n2 coded bits (i.e., the codeword) for code rate r2].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an encoding mode “between a polar code encoding mode and a Low-density Parity-check (LDPC) code encoding mode, and the encoding mode is” used for “encoding” the first information, wherein the indication information “further” comprises second indication information, and the second indication information is used to indicate the decoding mode “associated with the encoding mode indicated by the first indication information, and the decoding mode associated with the encoding mode is used” for decoding the first information as taught by Hong in the combined system of Chavva and Zhu for providing an efficient decoding procedure using a second polar code [see Hong pg. 7, ¶67 lines 11-15].

Claim(s) 5-8 and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Chavva in view of Zhu and in further view of Hong and Gross et al. (US 2016/0013810 A1) hereinafter “Gross”.

Regarding Claims 5 and 13,
	The combined system of Chavva, Zhu and Hong discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a scaling value [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva, Zhu nor Hong explicitly teach “the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding” as taught by Gross in the combined system of Chavva, Zhu and Hong for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8]. 

Regarding Claims 6 and 14,
	The combined system of Chavva, Zhu and Hong discloses all limitations of the claims.	
	Chavva further discloses the configuration information is an offset value [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva, Zhu nor Hong explicitly teach wherein “the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding” as taught by Gross in the combined system of Chavva, Zhu and Hong for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8]. 

Regarding Claims 7 and 15,
	The combined system of Chavva, Zhu and Hong discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a successive cancellation list width [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva, Zhu nor Hong explicitly teach “if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding [see pg. 1, ¶3 lines 1-15, low-density parity check (LDPC) codes with low-complexity decoding algorithm, successive-cancellation (SC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding” as taught by Gross in the combined system of Chavva, Zhu and Hong for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8].

Regarding Claims 8 and 16,
	The combined system of Chavva, Zhu and Hong discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a successive cancellation list width [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva, Zhu nor Hong explicitly teach “if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding [see pg. 10, ¶140 lines 1-7, a cyclic redundancy check (CRC) with the information bits].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding” as taught by Gross in the combined system of Chavva, Zhu and Hong for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8].	


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: Xu (US 2020/0244287 A1); 
	      {see fig. 5, pgs. 10-12; Embodiment 3; fig. 6, pgs. 12-13; Embodiment 4}

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469